Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-8, 10-12, 15-17 and 19-22 are presented for examination, with Claims 1 and 12 being in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	The recitation “a remote control consisting of” (closed group) followed by “the remote control further comprising” (open group), renders the claims indefinite.
	The examiner suggests moving the “comprising” clause before the “consisting” clause, in order to overcome this rejection.
	Claims 4-8, 10, 11, and 21; and Claims 15-17, 19, 20, and 22 are also rejected due to their dependencies from Claims 1 and 12, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-12, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0212003 (“Lazear”) in view of U.S. Patent Publication No. 2010/0026195 (“Potter”), and further in view of NPL: WAGAN Tech, Solar + LED Floodlight 1000, Item No. 8576-2 User's Manual, pages 1-21, 2018 (“Wagan”) and U.S. Patent Publication No. 2012/0026726 (“Recker”).
	Regarding Claim 1, Lazear discloses an exterior light (Figs. 3, 6, and 9; [0062]) comprising:
	 - a light panel assembly (304, 306; [0061]); 
	- a motion detector for detecting movement in a monitored area close to the exterior light, the motion detector comprising a motion sensor housing (sensor housing and motion detector 310; [0059]); 
	- a control panel provided on the motion sensor housing (210 in Figs. 6 and 9; [0056]) and comprising controls for selecting a mode of operation of the exterior light ([0075]), the mode of operation determining a time duration and conditions used to power the light panel assembly depending on the motion detector ([0076]); and 
	- a remote control detached from other parts of the exterior light and adapted for overriding the mode of operation from the control panel for a given period ([0077], remote control described but not shown in figures; see also, [0073], lines 16-19).
	Lazear fails to specifically disclose a battery for storing energy to power the light panel assembly.
	However, Potter, in the same field of endeavor, teaches a battery for storing energy from a solar panel, for example, to power the light panel assembly (116 in Fig. 1; [0012], lines 15-16; [0035]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the exterior light as disclosed by Lazear, with the energy storage unit in the form of a battery to store energy from a solar panel as taught by Potter, in order to maximize the amount of time the light can operate without recharging the battery by limiting the time the light is on, as evidenced by Potter (Abstract, lines 5-8).
	Although the combination of Lazear in view of Potter teaches a remote control detached from other parts of the exterior light and adapted for overriding the mode of operation from the control panel for a given period (see Lazear, [0077], remote control described but not shown in figures; see also, [0073], lines 16-19, also note that the control panel is formed of slide switches that need to be pushed to slide in Fig. 10), the combination of Lazear in view of Potter fails to specifically teach “the remote control further comprising other components unrelated to overriding the mode of operation.”
	However, Wagan also teaches a remote control detached from other parts of the exterior light and adapted for overriding the mode of operation from the control panel for a given period (control push buttons 10%, 30%, 60%, 100% in page 6, and pages 7 and 8 describe an override function), and Wagan further teaches “the remote control further comprising other components unrelated to overriding the mode of operation” (control push buttons On, Off, M1, M2, T1-4 in page 6, and pages 7 and 8 describe their functions). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the exterior light including the remote control as taught by the combination of Lazear in view of Potter, with the control components in the remote control as taught by Wagan, in order to override the motion detection mode and allow the light to remain at the remotely selected brightness until the end of the selected time period, as evidenced by Wagan (page 7).	
	The combination of Lazear in view of Potter and Wagan fails to specifically teach “a remote control consisting of a single push button.”
	However, Recker, in the same field of endeavor teaches “a remote control consisting of a single push button” (320 in Figs. 3 and 4; [0112], lines 1-8).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the exterior light including the remote control as taught by the combination of Lazear in view of Potter and Wagan, and provided the override mode as a single push button as taught by Recker, in order to simplify the dim, brightness, or color change commands using a single push button, as evidenced by Recker ([0112], lines 6-8).

	Regarding Claim 4, Lazear further discloses wherein the remote control is adapted to override the mode of operation from the control panel with one of a plurality of override modes of operations ([0043], lines 22-26; [0077]).

	Regarding Claim 5, Lazear further discloses wherein the mode of operation comprises a combination of at least two of: lighting duration; lighting intensity; ambient light sensitivity and motion detection sensitivity ([0076]).

	Regarding Claim 6, Lazear further discloses a controller wherein the remote control transmits wireless signals to the controller to override the mode of operation ([0056]).

	Regarding Claim 7, Lazear further discloses wherein the remote control comprises a wire connected to the control panel for transmitting wired signaled through the wire to override the mode of operation (through optional relay, [0043], lines 22-26; wired intranet, [0130]).

	Regarding Claim 8, Lazear further discloses an ambient light detector, and wherein the mode of operation depends further on the ambient light detector (208; [0048]).

	Regarding Claim 10, Lazear further discloses wherein the motion sensor housing (310) comprises a bottom, and wherein the control panel (210) is located on the bottom of the housing (Figs. 6, 7, and 9).

	Regarding Claim 11, the combination of Lazear in view of Potter further teaches a power line adapted to be connected to a power source comprising one of a solar panel and alternative current power source ([0035] of Potter).

	Regarding Claim 12, Lazear discloses an exterior light (Figs. 3, 6, and 9; [0062]) comprising: 
	- a body assembly (302); 
	- a light panel assembly, attached to the body assembly, for emitting light (304, 306; [0061]); 
	- a controller for controlling operation of the light panel assembly (212 in 200 in Fig. 2); 
	- a motion detector (206 in Fig. 2), connected to the controller (212), for detecting movement in a monitored area close to the exterior light ([0059]); 
	- a control panel (210), connected to the controller (212), comprising a control for selecting a mode of operation of the exterior light (210 in Figs. 6 and 9; [0056]) depending on movement detection by the motion detector ([0076]); and 
	- a remote control detached from other parts of the exterior light and adapted for providing a signal to the controller to override the mode of operation with an override mode of operation for a given period ([0077], remote control described but not shown in figures; see also, [0073], lines 16-19).
	Lazear fails to specifically disclose a battery for storing energy to power the light panel assembly.
	However, Potter, in the same field of endeavor, teaches a battery for storing energy from a solar panel, for example, to power the light panel assembly (116 in Fig. 1; [0012], lines 15-16; [0035]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the exterior light as disclosed by Lazear, with the energy storage unit in the form of a battery to store energy from a solar panel as taught by Potter, in order to maximize the amount of time the light can operate without recharging the battery by limiting the time the light is on, as evidenced by Potter (Abstract, lines 5-8).
	Although the combination of Lazear in view of Potter teaches a remote control detached from other parts of the exterior light and adapted for overriding the mode of operation from the control panel for a given period (see Lazear, [0077], remote control described but not shown in figures; see also, [0073], lines 16-19, also note that the control panel is formed of slide switches that need to be pushed to slide in Fig. 10), the combination of Lazear in view of Potter fails to specifically teach “the remote control further comprising other components unrelated to overriding the mode of operation.”
	However, Wagan also teaches a remote control detached from other parts of the exterior light and adapted for overriding the mode of operation from the control panel for a given period (control push buttons 10%, 30%, 60%, 100% in page 6, and pages 7 and 8 describe an override function), and Wagan further teaches “the remote control further comprising other components unrelated to overriding the mode of operation” (control push buttons On, Off, M1, M2, T1-4 in page 6, and pages 7 and 8 describe their functions). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the exterior light including the remote control as taught by the combination of Lazear in view of Potter, with the control components in the remote control as taught by Wagan, in order to override the motion detection mode and allow the light to remain at the remotely selected brightness until the end of the selected time period, as evidenced by Wagan (page 7).	
	The combination of Lazear in view of Potter and Wagan fails to specifically teach “a remote control consisting of a single push button.”
	However, Recker, in the same field of endeavor teaches “a remote control consisting of a single push button” (320 in Figs. 3 and 4; [0112], lines 1-8).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the exterior light including the remote control as taught by the combination of Lazear in view of Potter and Wagan, and provided the override mode as a single push button as taught by Recker, in order to simplify the dim, brightness, or color change commands using a single push button, as evidenced by Recker ([0112], lines 6-8).

	Regarding Claim 15, the combination of Lazear in view of Potter further teaches wherein the mode of operation comprises an operating condition of the light panel assembly and a time duration during which the battery powers the light panel assembly ({0076] of Lazear).

	Regarding Claim 16, Lazear further discloses wherein the operating condition comprises at least one of a lighting mode and a trigger condition ([0076]).

	Regarding Claim 17, Lazear further discloses wherein the remote control is for receiving a selection the override mode of operation and for transmitting the signal of the override mode of operation among a plurality of override modes of operation ([0043], lines 22-26; [0077]).

	Regarding Claim 19, Lazear further discloses wherein the mode of operation comprises a combination of at least two of: lighting duration; lighting intensity; ambient light sensitivity and motion detection sensitivity ([0076]).

	Regarding Claim 20, Lazear further discloses a controller wherein the remote control transmits wireless signals to the controller to override the mode of operation ([0056]).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0212003 (“Lazear”) in view of U.S. Patent Publication No. 2010/0026195 (“Potter”), and further in view of NPL: WAGAN Tech, Solar + LED Floodlight 1000, Item No. 8576-2 User's Manual, pages 1-21, 2018 (“Wagan”) and U.S. Patent Publication No. 2012/0026726 (“Recker”), as applied to Claims 1 and 12 respectively, and further still in view of U.S. Patent No. 9,080,736 (“Salzinger”).
	Regarding Claim 21, the combination of Lazear in view of Potter and further in view of Wagan and Recker, as applied to Claim 1, fails to specifically teach that “a PCB is connected to the battery, wherein the PCB is adapted to manage a power output from the battery powering the light panel assembly both during the mode of operation and during the override mode of operation.”
	However, Salzinger, in the same field of endeavor, teaches “a PCB is connected to the battery, wherein the PCB is adapted to manage a power output from the battery powering the light panel assembly both during the mode of operation and during the override mode of operation” (PCB 124, battery 150, and microprocessor 153 in Fig. 1C; col 6, lines 36-38; col. 7, lines 5-12).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the exterior light including the remote control as taught by the combination of Lazear in view of Potter and further in view of Wagan and Recker, with the PCB board and its interconnections as taught by Salzinger, in order to accurately control the position of lights and their emission, as evidenced by Salzinger (col. 6, line 64 to col. 7, line 4).

 	Regarding Claim 22, the combination of Lazear in view of Potter and Wagan, as applied to Claim 12, fails to specifically teach that “a PCB is connected to the battery, wherein the PCB is adapted to manage a power output from the battery powering the light panel assembly both during the mode of operation and during the override mode of operation.”
	However, Salzinger, in the same field of endeavor, teaches “a PCB is connected to the battery, wherein the PCB is adapted to manage a power output from the battery powering the light panel assembly both during the mode of operation and during the override mode of operation” (PCB 124, battery 150, and microprocessor 153 in Fig. 1C; col 6, lines 36-38; col. 7, lines 5-12).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the exterior light including the remote control as taught by the combination of Lazear in view of Potter and further in view of Wagan and Recker, with the PCB board and its interconnections as taught by Salzinger, in order to accurately control the position of lights and their emission, as evidenced by Salzinger (col. 6, line 64 to col. 7, line 4).


Response to Arguments
Applicants’ arguments filed January 7, 2022 have been fully considered but they are not persuasive.
	Applicants’ argue in essence that the combination of Lazear in view of Potter and Wagan set forth above, fails to teach or suggest the newly added limitation “a remote control consisting of a single push button.”
	Applicants’ argument is moot in view of the new grounds of rejection.  It is now Recker that is newly cited for those features.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844      

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844